Title: From John Adams to Uriah Forrest, 4 June 1800
From: Adams, John
To: Forrest, Uriah,Dorsey, William


To the Citizens of George Town, on the Potomac
Gentlemen
Union Tavern, George Town June 4, 1800


I receive with much Esteem Affection and Gratitude this obliging Address. The Approbation you have the goodness to express is both a reward and an Encouragement.
I congratulate you, Gentlemen on the translation of the Government to the City so near you. As the Country between the former Seat and the present is beautifull and fertile, in a high degree, I hope that all the Reluctance which remained to against the Change, will Soon be removed, and that the Virtues and Talents of the United States may here be displayed, forever, for the Preservation and Perfection of our Country.

John Adams